Citation Nr: 1034112	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period from June 14, 
2002, through February 7, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD for 
the period from February 8, 2007 through August 19, 2009.

3.  Entitlement to a rating in excess of 70 percent for PTSD for 
the period from August 20, 2009 through the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1970 to November 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.  
During that time, he completed a course in Advanced Marksmanship 
Training Techniques in a Combat Environment.

This case was previously before the Board of Veterans' Appeals 
(Board) in December 20006 and April 2009.  Each time, it was 
remanded for further development.  In December 2008, following 
the requested development, the VA Appeals Management Center in 
Washington, D.C. raised the Veteran's rating for PTSD from 10 
percent to 50 percent, effective February 7, 2008.  In April 
2010, it further raised the Veteran's rating for PTSD from 50 
percent to 70 percent, effective August 20, 2009.  Thereafter, 
the case was returned to the Board for further appellate action.

When initially before the Board in December 2006, there was a 
single issue for resolution:  Entitlement to an initial rating in 
excess of 10 percent for PTSD.  That rating had become effective 
June 14, 2002.  The subsequent assignment of different ratings 
for different periods of time requires the Board to consider 
whether increased ratings are warranted for each of those 
periods.  Therefore, the issues on the title page reflect those 
different time periods. 

In April 2006, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.


FINDING OF FACT

1.  For the period from June 14, 2002, through February 7, 2007, 
the Veteran's PTSD was productive of occupational and social 
impairment due to mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  

2.  For the period from February 8, 2007 through August 19, 2009, 
the Veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.

3.  For the period from August 20, 2009 through the present, the 
Veteran's PTSD has been productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period from June 14, 2002, through February 7, 2007, 
the criteria for an initial rating in excess of 10 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  For the period from February 8, 2007 through August 19, 2009, 
the criteria for a rating in excess of 50 percent rating for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2009).

3.  For the period from August 20, 2009 through the present, the 
criteria for a 70 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
increased rating for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA has 
met that duty.

In a June 2003 rating action, the RO granted the Veteran's claim 
of entitlement to service connection for PTSD and assigned a 10 
percent schedular rating, effective June 14, 2002.  The Veteran 
disagreed with that rating, and this appeal ensued.  

On several occasions during the course of the appeal, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence to be 
provided by him and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran that in order to establish an 
increased rating for his PTSD, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  
In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment at the Group Health Associates Wellness 
Center from May 2000 to September 2002; records reflecting his 
treatment by VA from September 2000 through October 2007; records 
reflecting his treatment at the Vet Center from May 2007 to 
December 2008; numerous lay statements from the Veteran's family, 
co-workers, and supervisors; Department of Labor forms regarding 
the Family and Medical Leave Act of 1993.  

In December 2002, September 2004, February 2007, and August 2009, 
VA examined the Veteran to determine the extent of impairment due 
to his service-connected PTSD.  The VA examination reports show 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, the Veteran had hearings at the RO in July 2004 and 
April 2006.  Those hearings were held before a VA Decision Review 
Officer and the undersigned Veterans Law Judge, respectively.  
Transcripts of those hearings have been associated with the 
claims folder.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.



Analysis

The Veteran contends that since service connection for PTSD 
became effective, VA has failed to assign an adequate disability 
rating.  Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim.  Accordingly, the 
appeal will be denied.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A  10 percent rating is warranted, when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD, when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for PTSD, when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; 


impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for PTSD, when there 
are such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Relevant to an evaluation of the level of impairment caused by 
PTSD is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2009).  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  DSM IV at 32.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  Id.; 
see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue (as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for separate 
periods from the time service connection became effective.).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

June 14, 2002 through February 7, 2007

A review of the evidence discloses that for the period from June 
14, 2002 through February 7, 2007, the Veteran's PTSD was 
manifested primarily by sleep impairment, nightmares and 
flashbacks, anger, irritability, and difficulty with authority.  
His GAF scores were, generally, from 50 to 60, indicative of 
moderate to serious impairment.  While important in assessing the 
level of impairment caused by psychiatric illness, the GAF score 
is not dispositive of the level of impairment cause by such 
illness. Rather, it is considered in light of all of the evidence 
of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); 
Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

In this case, the evidence, including numerous treatment records 
and the reports of VA examinations in December 2002 and September 
2004, shows that the Veteran was generally alert, cooperative, 
and well-oriented.  His concentration was good, and his cognitive 
processes were generally intact.  Moreover, he did not have 
suicidal or homicidal ideations or psychotic symptoms such as 
audio or visual hallucinations.  In this regard, the evidence, 
such as the VA examination reports and reports of 
psychiatric/psychological assessments in September 2003, show 
that he made a somewhat contradictory presentation, and the 
examiners and his health care providers noted unusual symptoms 
associated with a personality disorder.  The examiners and health 
care providers questioned the possibility that the Veteran was 
malingering; and, therefore, numerous attempts were made to 
assess the Veteran's psychiatric disability, through the use of 
psychological testing,  However, such testing consistently 
produced exaggerated symptoms and invalid results and tended to 
impugn the Veteran's credibility as to the extent of his PTSD and 
the impact on his daily life.  

Although the evidence shows that the Veteran had altercations 
with fellow workers, the evidence does not show that those 
altercations extended to intermittent periods where the Veteran 
was unable to perform his occupational tasks.  In this regard, 
the evidence shows that he had a history of steady employment.  
For example, the report of his September 2004 VA examination 
shows that he was employed by General Motors for three years, by 
the Department of Human Services for ten years, and the United 
States Postal Service for a period of ten years.  There was no 
evidence from June 2002 to August 2007 that he lost any of those 
jobs due to difficulties associated with his PTSD.  In addition, 
he was generally able to perform his activities of daily living 
and protect himself from the hazards of his environment.  Indeed, 
the evidence shows that the Veteran's PTSD was productive of no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Such findings met or more nearly approximated the 
schedular criteria for the initial 10 percent rating, effective 
from June 14, 2002 through February 7, 2007.  Therefore, during 
that period, an increased rating for PTSD was not warranted, and 
the appeal is denied.

February 8, 2007 through August 19, 2009

Following the Board's December 2006 remand, the RO received 
additional evidence showing the Veteran's treatment by VA and at 
the Vet Center, as well as additional statements from his fellow 
employees.  His fellow employees suggested that the Veteran was 
generally a good guy but could potentially snap.  One attested to 
a violent incident in which the Veteran had dislocated the 
employee's arm, and they agreed that he was in need of help.  On 
February 8, 2007, the Veteran was also reexamined by VA to 
determine the extent of impairment due to his service-connected 
PTSD.  Such evidence showed that the Veteran reported nightmares 
of his Vietnam experiences as well as a startle response, 
increased vigilance, avoidance of reminders of Vietnam, 
depression, irritability, intrusive thoughts, and guilt feelings.  
On examination, his affect was manifested by increased intensity 
and reduced range, and his mood was moderately dysphoric.  His 
thought processes were somewhat circumstantial, and he 
demonstrated some generalized paranoia.  His insight and judgment 
were fair.  

The examiner noted the Veteran's invalid responses on 
neuropsychological testing and acknowledged that the Veteran 
could be exaggerating his symptoms for secondary gain.  However, 
he noted some cognitive symptoms which could preclude the 
Veteran's ability to respond appropriately.  In any event, the 
examiner concluded that the Veteran's PTSD had led to severe 
deficits in his psychosocial functioning and assigned a GAF of 
50.  That score was commensurate with those assigned in his more 
recent treatment records.  

Despite the increased PTSD symptomatology, the Veteran remained 
alert, oriented, and cooperative, as well as appropriately 
groomed.  The evidence was generally negative for suicidal 
ideation; obsessional rituals which interfered with his routine 
activities, intermittently illogical or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; or spatial 
disorientation.  Therefore, the Board finds that for the period 
from February 8, 2007 through August 19, 2009, the Veteran's PTSD 
met or more nearly approximated the criteria for the currently 
assigned 50 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Accordingly, an increased rating was not warranted, 
and the appeal is denied.

August 20, 2009 Through the Present 

For the period since August 20, 2009, VA has received additional 
statements from the Veteran's fellow employees and the Veteran 
was reexamined by VA to determine the extent of his service-
connected PTSD.  Such evidence suggests that the manifestations 
of his PTSD are more severe than reflected by his 50 percent 
rating.  The fellow employees and the VA examiner attest to the 
Veteran's lack of personal hygiene, and the fellow employees 
attest to his impaired job capabilities.  Although they note that 
he works in a limited duty unit due to his disabilities, they do 
not specify the disabilities.  In this regard, the Board notes 
that in addition to PTSD, the Veteran's medical history also 
shows that he has impaired hearing, tinnitus, back pain, venous 
insufficiency, and sleep apnea.  Nevertheless, the most recent 
examiner states that the Veteran's PTSD is manifested, primarily, 
by frequent nightmares; near-continuous panic or depression 
affecting his ability to function independently, appropriately 
and effectively; a startle reaction; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Such manifestations meet or more nearly 
reflect the schedular criteria for the 70 percent rating 
currently in effect under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  
In considering the possibility of a still-higher schedular 
rating, the Board notes that the Veteran's GAF scores have 
consistently remained at 50 or higher, and that he has not 
demonstrated gross impairment in his thought processes or 
communication, impairment in reality testing, severe obsessional 
rituals, persistent delusions or hallucinations, disorientation 
to time or place, or memory loss for names of close relatives, 
his own occupation, or his own name.  Moreover, despite his 
altercations with his fellow employees, his limited duty work 
assignments, and his absences from work, he remained employed 
until retiring due to age or duration of work.  Therefore, for 
the period from August 20, 2009 through the present, the Board 
concludes that he does not meet or more nearly approximate the 
schedular criteria for a rating in excess of the 70 percent.

Extraschedular Considerations

In arriving at these decisions, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected PTSD 
for the various periods indicated.  38 C.F.R. § 3.321(b)(1) 
(2009),

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his PTSD is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to his service-
connected PTSD.  In this regard, the Board notes that the rating 
schedule specifically contemplates the level of job impairment 
due to PTSD.  Moreover, the record does not show that the Veteran 
has required frequent hospitalizations for that disorder.  There 
is no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's PTSD presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
further action is not warranted under 38 C.F.R. § 3.321 (b)(1) 
(2009).


ORDER

For the period from June 14, 2002, through February 7, 2007, 
entitlement to an initial rating in excess of 10 percent for PTSD 
is denied.

For the period from February 8, 2007 through August 19, 2009, 
entitlement to a rating in excess of 50 percent for PTSD is 
denied.
For the period from August 20, 2009 through the present, 
entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


